[Cite as State v. Diluzio, 2022-Ohio-169.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                   LAKE COUNTY

STATE OF OHIO,                                      CASE NO. 2021-L-087

                 Plaintiff-Appellee,
                                                    Criminal Appeal from the
         -v-                                        Court of Common Pleas

RYAN DILUZIO,
                                                    Trial Court No. 2021 CR 000133
                 Defendant-Appellant.


                                             OPINION

                                       Decided: January 24, 2022
                                          Judgment: Affirmed


Charles E. Coulson, Lake County Prosecutor, and Teri R. Daniel, Assistant Prosecutor,
Lake County Administration Building, 105 Main Street, P.O. Box 490, Painesville, OH
44077 (For Plaintiff-Appellee).

Vanessa R. Clapp, Lake County Public Defender, and Jamie R. Eck, Assistant Public
Defender, 125 East Erie Street, Painesville, OH 44077 (For Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Ryan Diluzio, appeals from the judgment of the Lake County

Court of Common Pleas, convicting him of various felony-level drug crimes and having

weapons while under disability. As the arguments appellant asserts are not ripe for

review, we affirm the trial court.

        {¶2}     Appellant was indicted on the following counts: Count 1: aggravated

trafficking in drugs, a felony of the third degree, in violation of R.C. 2925.03(A)(1); Count

2: aggravated possession of drugs, a felony of the second degree, in violation of R.C.
2925.11; Count 3: possession of cocaine, a felony of the first degree, in violation of R.C.

2925.11; Count 4: having weapons while under disability, a felony of the third degree, in

violation of R.C. 2923.13(A)(2); Count 5: having weapons while under disability, a felony

of the third degree, in violation of R.C. 2923.13(A)(3); and Count 6: possessing criminal

tools, a felony of the fifth degree, in violation of R.C. 2923.24.

       {¶3}   Appellant entered a plea of guilty to Counts 1, 2, 3, and 4. After a hearing,

he was sentenced to serve a term of 24 months on Count 1; two years on Count 2; an

indefinite minimum term of three years and a maximum of four and one-half years on

Count 3; and a prison term of 24 months on Count 4. Counts 1, 2, and 4 were ordered

concurrent with one another, but consecutive to the term imposed for Count 3. Appellant’s

aggregate prison sentence, therefore, is a minimum term of five years up to a maximum

term of six and one-half years.

       {¶4}   Prior to sentencing, defense counsel filed a written motion contesting the

constitutionality of the Reagan Tokes Act, which mandates indefinite sentencing and

creates presumptive-release provisions for certain felonies in Ohio’s felony-sentencing

code. The trial court overruled the motion. Appellant now appeals and assigns the

following as error.

       {¶5}   “[1.]   The   defendant-appellant’s      constitutional   challenges   to   the

indeterminate prison sentence of three to four and a half years on count three, that was

ordered pursuant to the ‘Reagan Tokes Act,’ AKA Senate Bill 201, are ripe for review.

       {¶6}   “[2.] The defendant-appellant’s indeterminate prison sentence of three to

four and a half years on count three, that was ordered pursuant to the ‘Reagan Tokes



                                              2

Case No. 2021-L-087
Act,’ AKA Senate Bill 201, must be reversed as the Reagan Tokes Act is unconstitutionally

void for vagueness.

       {¶7}   “[3.] The defendant-appellant’s indeterminate prison sentence of three to

four and a half years on count three, that was ordered pursuant to the ‘Reagan Tokes

Act,’ AKA Senate Bill 201, must be reversed as the Reagan Tokes Act unconstitutionally

violates the doctrine of separation of powers.

       {¶8}   “[4.] The defendant-appellant’s indeterminate prison sentence of three to

four and a half years on count three, that was ordered pursuant to the ‘Reagan Tokes

Act,’ AKA Senate Bill 201, violates his constitutional right to trial by jury as guaranteed by

the Sixth and Fourteenth Amendments to the United States Constitution and Article I,

Section 5 of the Ohio Constitution.

       {¶9}   “[5.] The defendant-appellant’s indeterminate prison sentence of three to

four and a half years on count three, that was ordered pursuant to the ‘Reagan Tokes

Act,’ AKA Senate Bill 201, violates his constitutional rights to fair trial and due process as

guaranteed by the Fifth, Sixth and Fourteenth Amendments to the United States

Constitution and Article I, Sections 5 & 10 of the Ohio Constitution.”

       {¶10} This court has held that constitutional challenges to the presumptive-

release provisions in the Reagan Tokes Act are not ripe for review. See State v. Lavean,

11th Dist. Lake No. 2020-L-045, 2021-Ohio-1456, ¶11-12; see, also, State v. Woods, 11th

Dist. Lake No. 2021-L-044, 2021-Ohio-3173. “To be justiciable, a claim must be ripe for

review, and a claim is not ripe ‘if it rests on contingent events that may never occur at

all.’” State ex rel. Quinn v. Delaware Cty. Bd. of Elections, 152 Ohio St.3d 568, 2018-

Ohio-966, ¶37, quoting State ex rel. Jones v. Husted, 149 Ohio St.3d 110, 2016-Ohio-

                                              3

Case No. 2021-L-087
5752, ¶21. “[C]onstitutional challenges to the Reagan Tokes Act on appeal from

sentencing are not yet ripe for review because it is uncertain whether the offender’s

release date will extend past the minimum term of imprisonment imposed.” Lavean,

supra, at ¶8. Further, it is “well established that constitutional questions are not ripe for

review until the necessity for a decision arises on the record before the court.” State v.

Spikes, 129 Ohio App.3d 142, 145, (11th Dist.1998). Because it is unclear whether

appellant’s release date will extend past the minimum term and the issues he raises

depend upon a contingent, future event (and thus cannot arise on the current record),

appellant’s challenges are not ripe for review.1

        {¶11} In light of the foregoing, appellant’s assigned errors shall not be addressed

as they are currently unripe for review. The trial court’s judgment is affirmed.



THOMAS R. WRIGHT, P.J.,

JOHN J. EKLUND, J.,

concur.




1. This issue of whether constitutional challenges to the Reagan Tokes Act are ripe for review is currently
before the Ohio Supreme Court in the certified conflict case of State v. Maddox, 160 Ohio St.3d 1505,
2020-Ohio-6913.
                                                     4

Case No. 2021-L-087